Exhibit 10.1


AVAX TECHNOLOGIES, INC.
 
CONVERTIBLE NOTE AND WARRANT
PURCHASE AGREEMENT
 
Dated as of October 24, 2008



--------------------------------------------------------------------------------


 
AVAX TECHNOLOGIES, INC.


CONVERTIBLE  NOTE AND WARRANT
PURCHASE AGREEMENT
 
October 24, 2008
 
To the Purchasers Listed on the Signature Pages Hereto:


Ladies and Gentlemen:
 
AVAX Technologies, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions contained herein, to sell to the Purchasers
listed on the signature pages hereto (individually, a “Purchaser” and
collectively the “Purchasers”), up to $1,500,000 aggregate principal amount of
the Company’s 6% Convertible Notes Due December 31, 2008 (individually, a “Note”
and collectively, the “Notes”) and warrants to purchase up to 15, fully paid and
non-assessable shares of common stock, par value $.004 per share, of the Company
(the “Common Stock”) for $0.10 per share (individually a “Warrant” and
collectively, the “Warrants”) pursuant to this Convertible Note and Warrant
Purchase Agreement (the “Agreement”).  The Notes will be convertible into shares
of Common Stock or other securities of the Company, as more fully described
therein.
 
The sale of the Notes and Warrants to the Purchasers will be made without
registration of the Notes or Warrants under the Securities Act of 1933, as
amended (the “Securities Act”) in reliance upon an exemption from the
registration requirements of the Securities Act.
 
Section 1.  Purchase and Sale of Notes and Warrants.  Subject to the terms and
conditions of this Agreement, the Company will issue and sell to the Purchasers,
and the Purchasers will purchase from the Company (i) a Note at a purchase price
of 100% of the principal amount of the Note (the “Purchase Price”) and (ii) a
Warrant. The Purchase Price is set forth on that Purchaser’s signature page, and
the number of shares of Common Stock subject to the Warrant issued to each
Purchaser is set forth on the signature page for that Purchaser. The Note, the
Warrants and the equity securities issuable upon conversion or exercise thereof
are collectively referred to herein as the “Securities.”
 
Section 2. Closing.  The closing (the “Closing”) of the purchase and sale of
each Note and the Warrant (the “Transaction”) will take place by telephone,
facsimile and express mail on such date as each Purchaser and the Company may
agree, provided that no Notes or Warrants may be issued by the Company pursuant
to this Agreement after [_____], 2008 or for an aggregate principal amount of
Notes of less than $1,500,000. The date of the Closing for each Purchaser is
referred to as the “Closing Date.”  At the Closing, each Purchaser shall deliver
to the Company, by check or wire transfer of immediately available funds to the
Company’s bank account, the Purchase Price, and the Company shall issue and
deliver to each Purchaser a Note and a Warrant against payment of the Purchase
Price.


--------------------------------------------------------------------------------




Section 3. Conditions to the Obligations of Purchaser at Closing.  The
obligation of each Purchaser to purchase and pay for the Note and the Warrant at
Closing is subject to the satisfaction on or prior to the Closing Date of the
following conditions, each of which may be waived by a Purchaser:
 
3.1 Representations and Warranties.  The representations and warranties of the
Company contained in Section 6 must be true and correct in all material respects
on and as of the Closing Date except to the extent that the representations and
warranties relate solely to an earlier date in which case the representations
and warranties must be true and correct in all material respects on and as of
such earlier date.
 
3.2 Performance of Covenants.  The Company will have performed or complied in
all material respects with all covenants and agreements required to be performed
by it on or prior to the Closing pursuant to this Agreement.
 
3.3 No Injunctions; etc.  No court or governmental injunction, order or decree
prohibiting the purchase and sale of the Note and Warrant will be in effect. 
There will not be in effect any law, rule or regulation prohibiting or
restricting the sale or requiring any consent or approval of any person that has
not been obtained which prohibits the consummation of any of the transactions
contemplated by this Agreement.
 
3.4 Closing Documents.  The Company will have delivered to the Purchaser (a) a
certificate of the Corporate Secretary of the Company, dated as of the first
Closing Date, certifying (i) the attached are true and complete copies of the
Certificate of Incorporation and Bylaws of the Company, as in effect on the date
of such certification; and (ii) the attached are true and complete copies of the
resolutions of the Board of Directors of the Company authorizing the execution,
delivery and performance of this Agreement, the Notes and the Warrants as in
effect on the date of such certification.
 
3.5 Waivers and Consents.  The Company will have obtained all consents and
waivers necessary to execute and deliver this Agreement and all related
documents and agreements and to issue and deliver the Note and the Warrant, and
all consents and waivers will be in full force and effect.
 
3.6 Satisfaction of Purchaser.  All proceedings to be taken in connection with
the Transaction are to be consummated at or prior to the Closing, and all
documents incidental thereto shall be reasonably satisfactory in form and
substance to Purchaser and its counsel, and Purchaser and its counsel shall have
received copies of all documents and information which it may have reasonably
requested in connection with the Transaction and of all corporate proceedings in
connection therewith, in form and substance reasonably satisfactory to Purchaser
and its counsel.


--------------------------------------------------------------------------------




Section 4.  Conditions to the Obligations of the Company at Closing.  The
obligation of the Company to issue and sell the Note and the Warrant to the
Purchaser at Closing is subject to the satisfaction on or prior to the Closing
Date of the following conditions, each of which may be waived by the Company:
 
4.1 Representations and Warranties.  The representations and warranties of the
Purchaser contained in this Agreement must be true and correct in all material
respects as of the Closing Date.
 
4.2 No Injunctions.  No court or governmental injunction, order or decree
prohibiting the purchase or sale of the Note and Warrant will be in effect.
 
Section 5.  Representations and Warranties of Purchaser.  Each Purchaser
represents and warrants to the Company that:
 
5.1  Authority, etc.  Purchaser has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  The execution
and delivery by Purchaser of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or other action on the part of Purchaser.  If Purchaser is an
individual, Purchaser has the legal capacity to enter into this Agreement.  This
Agreement constitutes a legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy.


5.2 Reliance on Exemptions. Purchaser understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth in this Agreement in order to
determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.


5.3  Legends. Purchaser understands that the Notes and the Warrants and any
securities issued in respect of or exchange for the Notes and the Warrants, may
bear one or all of the following legends:


(a) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”


--------------------------------------------------------------------------------


 
(b) Any legend required by the securities laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.


5.4 Accredited Investor.  Purchaser is an “accredited investor” as defined in
Rule 501(a) of Regulation D under the Securities Act.  Purchaser is acquiring
the Securities for its own account and not with a present view to, or for sale
in connection with, any distribution thereof in violation of the registration
requirements of the Securities Act. The Purchaser has such knowledge and
experience in financial, tax, and business matters, including, without
limitation, experience in investments by actual participation, so as to enable
it to utilize the information made available to it in connection with the
Agreement, to evaluate the merits and risks of an investment in the Securities
and to make an informed investment decision with respect thereto.
 
5.5 Access to Information.  Purchaser acknowledges that it has been afforded (i)
the opportunity to ask the questions it deemed necessary of, and to receive
answers from, representatives of the Company concerning the Company and the
terms and conditions of the Transaction; and (ii) the opportunity to request
such additional information concerning the Company as the Company possesses or
can acquire without unreasonable effort or expense.
 
5.6  No General Solicitation.  Purchaser is not purchasing the Note and the
Warrant as a result of any advertisement, article, notice or other communication
published in a newspaper or magazine or similar media or broadcast over
television or radio, whether closed circuit, or generally available, or any
seminar, meeting or other conference whose attendees were invited by any general
solicitation or general advertising.


5.7 Ability to Bear Economic Risk. Purchaser acknowledges that investment in the
Securities involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.


5.8 Risk Factors. Purchaser has carefully considered the potential risks
relating to the Company and the Securities. Purchaser fully understands that the
Company is a development stage company and that the Company is subject to all of
the risks inherent in any development stage company. Purchaser understands that
Purchaser’s investment in the Securities is a speculative investment which
involves a high degree of risk of loss of the Purchaser’s entire investment.
Purchaser understands that the Company has made no assurance that there will be
any future financings or liquidity in the Company.


--------------------------------------------------------------------------------




Section 6. Representations and Warranties of the Company.  The Company
represents and warrants to each Purchaser that as of the date hereof and the
Closing Date:
 
6.1 Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  The Company has full corporate power and authority to own
and hold its properties and to conduct its business.  The Company is duly
licensed and qualified to do business, and in good standing, in each
jurisdiction in which the nature of its business requires licensing,
qualification or good standing, except for any failure to be so licensed or
qualified or in good standing that would not have a material adverse effect on
the Company or its business, properties, prospects, results of operations,
assets, condition (financial or otherwise), or on its ability to perform its
obligations under this Agreement.
 
6.2 Corporate Power, Authorization; Enforceability.  (a) The Company has full
corporate power and authority to execute, deliver and enter into this Agreement
and to consummate the transactions contemplated hereby.  All action on the part
of the Company, its directors or stockholders necessary for the authorization,
execution, delivery and performance of this Agreement by the Company, the
authorization, sale, issuance and delivery of the Securities contemplated hereby
and the performance of the Company’s obligations hereunder has been taken.  Each
of the Note and the Warrant to be purchased on the Closing Date has been duly
authorized and, when issued in accordance with this Agreement, will constitute a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms and will not be subject to any preemptive
rights or other similar rights of stockholders of the Company.  This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy.
 
(b)  When the Note and the Warrant are delivered and paid for pursuant to this
Agreement on the Closing Date, the Note will be convertible into Common Stock or
other securities of the Company in accordance with its terms and the Warrant
will be exercisable for shares of Common Stock in accordance with its terms; the
Common Stock initially issuable upon conversion of the Note and upon exercise of
the Warrant has been duly authorized and reserved for issuance upon such
conversion or exercise and, when and if issued upon such conversion of the Note
or exercise of the Warrant, will be validly issued, fully paid and
nonassessable, and the stockholders of the Company have no preemptive rights
with respect to the Securities.
 
6.3  Financial Statements and SEC Documents.  (a) Included in the Company’s Form
10-K for the year ended December 31, 2007, are true and complete copies of the
audited consolidated balance sheet (the “Balance Sheet”) of the Company as of
December 31, 2007, and the related audited consolidated statements of
operations, stockholders’ equity and cash flows for the years ended December 31,
2007 and 2006 and for the period from January 12, 1990 (incorporation) to
December 31, 2007 (the “Audited Financial Statements”), accompanied by the
report of Briggs, Bunting & Dougherty, LLP with respect to the years ended
December 31, 2007 and 2006.  The Company’s Quarterly Reports on Form 10-Q for
the quarter ended March 31, 2008 is available to the Purchaser on the Securities
and Exchange Commission’s (the “SEC”) EDGAR System.  Included in the Quarterly
Report are the requisite unaudited consolidated balance sheets of the Company
and the related unaudited consolidated statements of operations and statements
of cash flows (the “Unaudited Financial Statements,” and together with the
“Audited Financial Statements,” the “Financial Statements”).  The Financial
Statements have been prepared in accordance with generally accepted accounting
principles, applied consistently with the past practices of the Company (except
as may be indicated in the notes thereto), and as of their respective dates,
fairly present, in all material respects, the financial position of the Company
and the results of its operations as of the time and for the periods indicated
therein.


--------------------------------------------------------------------------------




(b)  A copy of each report, schedule, effective registration statement and
definitive proxy statement filed by the Company with the SEC (as the documents
may have been amended since the time of their filing, the “SEC Documents”), has
also been made available to the Purchaser via the SEC’s EDGAR System.  As of
their respective filing dates, each SEC Document complied in all material
respects with the requirements of the Securities Act or the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), as applicable, and the rules and
regulations of the SEC thereunder applicable to the SEC Document.  The SEC
Documents, taken as a whole, neither contain any untrue statement of a material
fact nor omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
6.4  Material Misstatements.  The information contained in the SEC Documents,
including the Financial Statements, does not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein and therein, in light of the circumstances under which
they were made, not misleading.
 
6.5 No Integration.  Neither the Company, nor any of its affiliates, nor any
person acting on their behalf, has directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would prevent the parties hereto from consummating the
transactions contemplated hereby pursuant to an exemption from registration
under the Securities Act pursuant to the provisions of Regulation D.  The
transactions contemplated hereby are exempt from the registration requirements
of the Securities Act, assuming the accuracy of the representations and
warranties herein contained of Purchaser to the extent relevant for such
determination.  The issuance of the Securities to the Purchaser will not be
integrated with any other issuance of the Company’s securities (past or current)
that requires stockholder consent or that would result in a violation of the
Securities Act.


--------------------------------------------------------------------------------




6.6  Litigation.  Except as set forth in the SEC Documents and updates provided
by the Company to the Purchaser, there is no material action, suit, proceeding,
inquiry or investigation before or by any court, public board, governmental
agency or authority, or self-regulatory organization or body pending or
threatened against or affecting the Company or any of its directors or officers
in their capacities as such.
  
Section 7. Covenants of the Company.  The Company covenants and agrees as
follows:
 
7.1 Reporting Status.  So long as the Company is subject to the reporting
requirements of the Exchange Act, the Company will use its best efforts to file
timely all reports required to be filed with the SEC pursuant to the Exchange
Act.
 
7.2  Form D.  The Company will file a Form D within 15 days of the Closing Date
with respect to the Note and the Warrant with the SEC as required under
Regulation D under the Securities Act, and will provide a copy thereof to the
Purchaser.
 
7.3  Integration.  The Company will insure that the issuance of the Note and the
Warrant to the Purchaser will not be integrated with any other issuance of the
Company’s securities in the future, which requires stockholder approval or which
would result in a violation of the Securities Act.
 
7.4 Offering of Securities.  The Company will use its reasonable efforts to
close an offering of securities on or before November 15, 2008, in which the
gross proceeds to the Company are not less than $15,000,000 (the “Offering”). 
Upon the closing of the Offering, the Note will automatically convert into
shares of Common Stock or the other securities issued in the Offering, in
accordance with the terms of the Note.
 
Section 8. Survival of Representations and Warranties.  Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Purchaser herein and in the Note and the
Warrant delivered pursuant hereto, shall survive for a period of one year after
the Closing Date and shall thereupon expire together with the associated right
to indemnification pursuant to Section 10(a)(iv), unless a claim for
indemnification (whether or not fixed as to liability or liquidated as to
amount) shall be made with respect thereto prior to the end of such period, in
which case such representation or warranty with respect to which such claim has
been made, and the associated right to indemnification shall survive until such
claim is satisfied, settled or dismissed.
  
Section 9.  Registration Rights. 


9.1 In connection with the Offering, the Company anticipates filing a
registration statement with the SEC to register for reoffering and resale the
securities sold by the Company in the Offering.  Upon completion of the
Offering, the Purchaser shall have the right, upon the same terms as the
investors in the Offering, to include in any registration statement of the
Company filed in connection therewith, all of the Registrable Securities held by
the Purchaser.  For the purposes of this Agreement, “Registrable Securities”
means the Common Stock or other securities of the Company issuable upon
conversion of the Note and the Common Stock issuable upon exercise of the
Warrant. 


--------------------------------------------------------------------------------




9.2 If the Offering has not been completed by January 1, 2009, or if the
Offering has been completed by such date but does not obligate the Company to
register the securities issued thereby with the SEC, at any time thereafter,
Purchasers holding at least one-third of the Registrable Securities (including
for this purpose, the Registrable Securities issuable upon conversion of any
Notes and exercise of any Warrants held by such Purchasers) may demand, and
Company shall be required to (i) use all reasonable efforts to conduct an
offering of the Registrable Securities in which such Registrable Securities are
sold to an underwriter for reoffering to the public, and (ii) upon written
request of Purchasers holding at least one-third of the Registrable Securities
(including for this purpose, the Registrable Securities issuable upon conversion
of any Notes and exercise of any Warrants held by such Purchasers) (the
“Registration Request”), that the Company prepare, and, as soon as practicable
but in no event later than 90 days after the date of the Registration Request
(the “Filing Deadline”), file with the SEC a Registration Statement on Form S-3
covering the resale of all of the Registrable Securities. In the event that Form
S-3 is unavailable for such a registration, the Company shall use such other
form as is available for such a registration. Any registration statement
prepared pursuant hereto (including (in each case) the prospectus, amendments
and supplements to such registration statement or prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statements, the “Registration Statement”) shall register for resale all
Registrable Securities held by Purchaser. The Company shall use all reasonable
efforts to have the Registration Statement declared effective by the SEC as soon
as practicable, but in no event later than the date that is 120 days after
Filing Deadline (the “Effectiveness Deadline”). The Company shall use
commercially reasonable efforts to keep the Registration Statement continuously
effective under the Securities Act until the fifth anniversary of the date such
Registration Statement is declared effective by the SEC or such earlier date
when all Registrable Securities covered by such Registration Statement have been
sold publicly or may be sold pursuant to paragraph (k) of Rule 144 (the
“Effectiveness Period”).


9.3 If at any time the SEC takes the position that the offering of some or all
of the Registrable Securities in a Registration Statement is not eligible to be
made on a delayed or continuous basis under the provisions of Rule 415 as a
result of a characterization by the SEC of the transaction described by the
Registration Statement as a primary offering by the Company, the Company shall
use all reasonable efforts to persuade the SEC that the offering contemplated by
the Registration Statement is a valid secondary offering and not an offering “by
or on behalf of the issuer” as defined in Rule 415. In the event that, despite
the Company’s reasonable efforts and compliance with the terms of this Section
9, the SEC refuses to alter its position, the Company shall, upon obtaining
consent of the Purchasers of a majority of the Registrable Securities
participating in the Registration Statement, (i) remove from the Registration
Statement such portion of the Registrable Securities (the “Cut Back Shares”)
and/or (ii) agree to such restrictions and limitations on the registration and
resale of the Registrable Securities as the SEC may require to assure the
Company’s compliance with the requirements of Rule 415. Any Registrable
Securities not able to be included in a Registration Statement filed pursuant to
this Section 9 shall reduce the number of Registrable Securities of each Holder
covered by such Registration Statement on a pro-rata basis based on the number
of Registrable Securities purchased by each such Holder and the Company shall
have no liability to any Holder as a result of the Registration Statement
covering less than all of the Registrable Securities under the circumstances
described in this proviso. Within 9 months, or such earlier time as permitted by
the SEC, of the initial registration filed hereunder being declared effective,
the Company shall file an additional registration statement containing the Cut
Back Shares. With regard to the new Registration Statement, all of the
provisions of this Section 9 shall again be applicable to the Cut Back Shares.


--------------------------------------------------------------------------------


 
9.4 In connection with the Company's registration obligations hereunder, the
Company shall:
 
(a)  (i) Prepare and file with the SEC such amendments, including post-effective
amendments, to each Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement continuously
effective as to the applicable Registrable Securities for the Effectiveness
Period and prepare and file with the SEC such additional Registration Statements
in order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related prospectus to be amended or supplemented by
any required prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424; (iii) respond as promptly as reasonably possible,
and in any event within twenty-one days, to any comments received from the SEC
with respect to the Registration Statement or any amendment thereto and as
promptly as reasonably possible provide the Purchasers true and complete copies
of all correspondence from and to the SEC relating to the Registration
Statement; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Purchasers thereof set forth in the Registration Statement as so amended or in
such prospectus as so supplemented.
 
(c)  Use commercially reasonable efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of any
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.
 
(e)  Furnish to each Purchaser, without charge, at least one conformed copy of
each Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits to the extent requested by
such Purchaser (including those previously furnished or incorporated by
reference) promptly after the filing of such documents with the SEC.


--------------------------------------------------------------------------------


 
(f)  Promptly deliver to each Purchaser, without charge, as many copies of the
prospectus or prospectuses (including each form of prospectus) as such Purchaser
may reasonably request. The Company hereby consents to the use of such
prospectus by each of the selling Purchasers in connection with the offering and
sale of the Registrable Securities covered by such prospectus.
 
(g)  (i) In the time and manner required by the Over the Counter Bulletin Board,
or any national securities exchange, market or trading or quotation facility on
which the Common Stock is then listed or quoted (each a “Trading Market”),
prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities; (ii) take all steps
necessary to cause such Registrable Securities to be approved for listing on
each Trading Market as soon as possible thereafter; (iii) provide to the
Purchasers evidence of such listing; and (iv) maintain the listing of such
Registrable Securities on each such Trading Market.
 
(h)  Prior to any public offering of Registrable Securities, use its best
efforts to register or qualify or cooperate with the selling Purchasers in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Purchaser requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise subject.
 
(i)  Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as any such Purchasers may request.
 
(j)  As promptly as reasonably possible, prepare any appropriate supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(k)  Cooperate with any due diligence investigation undertaken by the Purchasers
in connection with the sale of Registrable Securities, including, without
limitation, by making available any documents and information requested by the
Purchasers; provided however, that the Company will not deliver or make
available to any Purchaser material, nonpublic information unless such Purchaser
specifically requests in advance to receive material, nonpublic information in
writing.


--------------------------------------------------------------------------------


 
(l)  Comply with all applicable rules and regulations of the SEC. 
 
Section 10.   Indemnification.  (a) The Company will indemnify, to the extent
permitted by law, the Purchaser and each director, officer or controlling person
of the Purchaser within the meaning of Section 15 of the Securities Act against
all losses, claims, damages, liabilities and expenses, (or action in respect
thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened, arising out of or based on (i) any untrue
statement or alleged untrue statement of a material fact contained in, or
information incorporated by reference into, any registration statement or
prospectus (or any amendment or supplement thereto) or any preliminary
prospectus prepared in connection with the registration contemplated by Section
9, (ii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, (iii) any failure by the Company to fulfill and perform any
agreement, covenant or undertaking herein, or (iv) any failure or breach of the
representations and warranties of the Company set forth in Section 6 to be
accurate as of the date hereof and as of the Closing Date, and will promptly
reimburse the Purchaser and each director, officer or controlling person of the
Purchaser for reasonable legal and other expenses incurred in connection with
investigating or defending any claim, loss, damage, liability or action as
incurred; provided however, that the Company will not be liable in any such case
to the extent that any such loss, claim, damage, liability or action arises
directly out of or is based upon an untrue statement or alleged untrue statement
or by any omission or alleged omission made in such registration statement or
prospectus made in reliance upon and in conformity with written information
furnished by the Purchaser specifically for use in the preparation of the
registration statement or prospectus, provided further, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage, liability or action arises directly out of or is based primarily
upon an untrue statement or omission made in any preliminary prospectus or final
prospectus if (i) the Purchaser failed to send or deliver a copy of the final
prospectus or prospectus supplement with or prior to the delivery of written
confirmation of the sale of the Registrable Securities, and (ii) the final
prospectus or prospectus supplement would have corrected such untrue statement
or omission.  The indemnification obligation of the Company with respect to
clause (iv) above, will survive for a period ending on the first anniversary of
the Closing Date, unless a claim for indemnification (whether or not fixed as to
liability or liquidated as to amount) is made with respect hereto prior to the
end of such period, in which case the right to indemnification shall survive
until such claim is satisfied, settled or dismissed.
 
(b) In connection with any Registration Statement in which the Purchaser may
participate, the Purchaser will furnish to the Company in writing the
information as is reasonably requested by the Company for use in the
Registration Statement or prospectus and will indemnify, to the extent permitted
by law, the Company, its directors and officers and each person or entity, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act, against any losses, claims, damages, liabilities and expenses resulting
from any untrue statement of a material fact or any omission of a material fact
required to be stated in the shelf registration statement or prospectus or any
amendment thereof or supplement thereto or necessary to make the statements
therein not misleading, but only to the extent the losses, claims, damages,
liabilities or expenses are caused by an untrue statement or by an omission made
in reliance upon and in conformity with the written information specifically
furnished by the Purchaser to the Company for use in connection with the
preparation of the shelf registration statement or prospectus; provided however,
that the indemnity will not apply to the extent that the loss, claim, damage,
liability or expense arises out of or is based upon a violation of this
Agreement by the Company.  If the offering pursuant to any registration is made
through underwriters, the Purchaser agrees to enter into an underwriting
agreement in customary form with the underwriters and to indemnify the
underwriters, their officers and directors, if any, and each person or entity
who controls the underwriters within the meaning of the Securities Act to the
same extent as hereinabove provided with respect to indemnification by the
Purchaser.  Notwithstanding the foregoing or any other provision of this
Agreement, in no event will the Purchaser be liable for any losses, claims,
damages, liabilities or expenses in excess of the net proceeds received by
Purchaser upon the disposition of Registrable Securities pursuant to the
registration statement giving rise to such claim.


--------------------------------------------------------------------------------




(c) Promptly after receipt by an indemnified party under Section 10(a) or (b) of
notice of any claim as to which indemnity may be sought, including the
commencement of any action or proceeding, the indemnified party will, if a claim
in respect thereof may be made against the indemnifying party under this
Section, promptly notify the indemnifying party in writing of the commencement
thereof; provided that the failure of the indemnified party to so notify the
indemnifying party will not relieve the indemnifying party from its obligations
under this Section except to the extent that the indemnifying party is adversely
affected by the failure. In case any action or proceeding is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party and its counsel may conduct the defense of any
action with counsel approved by the indemnified party (which approval will not
be unreasonably withheld or delayed) although in such event the indemnified
party will be entitled to participate therein at the indemnified party’s
expense, and after notice from the indemnifying party to the indemnified party
of its election to so assume the defense thereof, the indemnifying party will
not be liable to the indemnified party under that Section for any legal or any
other expenses subsequently incurred by the indemnified party in connection with
the defense thereof unless incurred at the written request of the indemnifying
party. Notwithstanding the above, the indemnified party will have the right to
employ counsel of its own choice in any action or proceeding (and be reimbursed
by the indemnifying party for the reasonable fees and expenses of the counsel
and other reasonable costs of the defense) if representation of the indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests or conflicts between the
indemnified party and any other party represented by the counsel in the action
or proceeding or counsel to the indemnified party is of the opinion that it
would not be desirable for the same counsel to represent both the indemnifying
party and the indemnified party because the representation might result in a
conflict of interest; provided however, that the indemnifying party will not in
connection with any one action or proceeding or separate but substantially
similar actions or proceedings arising out of the same general allegations, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys at any time for all indemnified parties, except to the extent that
local counsel, in addition to regular counsel, is required in order to
effectively defend against the action or proceeding.  An indemnifying party will
not be liable to any indemnified party for any settlement or entry of judgment
concerning any action or proceeding effected without the consent of the
indemnifying party.


--------------------------------------------------------------------------------




(d) If the indemnification provided for in Section 10(a) or (b) is held by a
court of competent jurisdiction to be unavailable under applicable law to an
indemnified party in respect of any losses, claims, damages or liabilities
referred to therein, then each applicable indemnifying party, in lieu of
indemnifying the indemnified party, will contribute to the amount paid or
payable by the indemnified party as a result of the losses, claims, damages or
liabilities in the proportion as is appropriate to reflect the relative fault of
the Company on the one hand and of the indemnified party on the other in
connection with the statements or omissions which resulted in the losses,
claims, damages, or liabilities, as well as any other relevant equitable
considerations including the relative benefits to the parties.  The relative
fault of the Company on the one hand and of the indemnified party on the other
will be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the Company or by the indemnified party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the statement or omission.  The amount paid or
payable by a party as a result of the losses, claims, damages and liabilities
referred to above will be deemed to include, subject to the limitations set
forth in Section 10(c), any legal or other fees or expenses reasonably incurred
by the party in connection with investigating or defending any action or claim. 
No person or entity guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) will be entitled to contribution from
any person or entity that is not guilty of fraudulent misrepresentation.
 
Section 11.  Miscellaneous.
 
11.1 Notices.  Any notice or other communication given hereunder will be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor, or
sent by confirmed facsimile, addressed to:
 
If to the Company:
 
AVAX Technologies, Inc.
2000 Hamilton Street
Suite 204
Philadelphia, PA 10130
Attn: Francois Martelet
Facsimile:  (215) 241-9684
 

--------------------------------------------------------------------------------


 
With a copy to:
 
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
Chrysler Center
666 Third Avenue
New York, NY 10017
Attn: Faith Charles
Facsimile:  (212) 983-3115
 
If to the Purchaser:
 
To the name and address or facsimile number of the Purchaser on the signature
page hereto.
 
Notices will be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which will be deemed to have been given or
delivered when received.
 
11.2 Successors and Assigns.  This Agreement will be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.
 
11.3 Entire Agreement.  This Agreement, the Note and the Warrant collectively
set forth the entire agreement and understanding among the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.  This
Agreement may be amended only by mutual written agreement of the Company and the
Purchasers holding a majority of the principal amount of Notes issued under this
Agreement.
 
11.4 Governing Law.  The terms and provisions hereof will be construed in
accordance with and governed by the laws of the State of Delaware without regard
to that State’s conflicts of law principles.
 
11.5 Severability.  The holding of any provision of this Agreement to be invalid
or unenforceable by a court of competent jurisdiction will not affect any other
provision of this Agreement, which will remain in full force and effect.  If any
provision of this Agreement is declared by a court of competent jurisdiction to
be invalid, illegal or incapable of being enforced in whole or in part, the
provision will be interpreted so as to remain enforceable to the maximum extent
permissible consistent with applicable law and the remaining conditions and
provisions or portions thereof will nevertheless remain in full force and effect
and enforceable to the extent they are valid, legal and enforceable, and no
provisions will be deemed dependent upon any other covenant or provision unless
so expressed herein.


--------------------------------------------------------------------------------




11.6 No Waiver.  A waiver by either party of a breach of any provision of this
Agreement will not operate, or be construed, as a waiver of any subsequent
breach by that same party.
 
11.7 Further Assurances.  The parties agree to execute and deliver all further
documents, agreements and instruments and take further action as may be
necessary or appropriate to carry out the purposes and intent of this
Agreement.  Any documentary, stamp tax or similar issuance or transfer taxes due
as a result of the conveyance, transfer or sale of the Note and the Warrant
between the Purchaser (or any permitted transferee), on the one hand, and the
Company, on the other hand, pursuant to this Agreement will be borne by the
Company.
 
11.8 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which will together
constitute the same instrument.
 
11.9  No Third Party Beneficiaries.  Nothing in this Agreement creates in any
person not a party to this Agreement or specifically identified in this
Agreement any legal or equitable right, remedy or claim under this Agreement,
and this Agreement is for the exclusive benefit of the parties hereto and those
persons specifically identified by the parties hereto in the provisions above,
including, for the avoidance of doubt, where applicable each director, officer
or controlling person of each Purchaser.  The parties expressly recognize that
this Agreement is not intended to create a partnership, joint venture or other
similar arrangement between any of the parties or their respective affiliates.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this Note Purchase
Agreement as of the date first above written.
 
NAME OF PURCHASER
 
AVAX TECHNOLOGIES, INC.
 
 
 
By:
 
 
By:
   
 
Name:
     
Francois Martelet
 
Title:
     
Chief Executive Officer
 
 
 
 
Dated:                       , 2008
 
Dated:                     , 2008
 
 
 
Address:
 
 
 
 
 
Facsimile:
 
 
Tax Id No.:
 
 

 
Principal Amount of Notes Purchased:


$                        


Warrants to purchase                    shares
of Common Stock


Purchase Price:  $                        


Closing Date:                                    , 2008
 

--------------------------------------------------------------------------------

